Case 1:18-cr-00505-PKC Document 59 Filed 11/26/19 Page 1 of 1

Del Valle b. Assoctates:

Telesforo Del Valle, Jr.

Michael J. Sluka
Lawrence D, Minasian

Lucas FE, Andino

Wiliam Gerbone

Luis N. Colon

Hon. Robert A. Sackett
of counsel

The Honorable P. Kevin Castel
United States District Judge
United Stated District Court
Southern District of New York
500 Pearl St.

New York, NY 10007-1312

Dear Judge Castel,

Attorneys at Law
445 Park Avenue

New York, New York 10022

(212)481-1900
Email: tdvesq@aol.com

Fax. (212)481-4853

Leticia Silva
Legal Assistant

November 26, 2019

Application eames

   
 

So Ordered:

Re: USA v. Adan Perez-Rosso
18 Cr. 505 (PKC)

Our office represents Mr. Adan Perez-Rosso in the above referenced matter.

Mr. Perez-Rosso respectfully requests the temporary return of his U.S. Passport, which is
currently in the custody of U.S. Pretrial Services, so that he can renew his Driver’s License.

Mr. Perez-Rosso requests his U.S. Passport to be returned to him from December 10,2019
to December 12, 2019. If this request is granted, Mr. Perez-Rosso will promptly surrender his
Passport again to the custody of U.S. Pretrial Services, on or before December 12, 2019.

 

 

U.S. Pretrial Services Officer Marlon Ovalles has no objections to this request, and
A.U.S.A. Adam Hobson has no objections to this request.

Thank you for your consideration.

Ce, A.U.S.A, Adam Hobson

Respectfully submitted,

{S/

Telesforo Del Valle, Jr., Esq.
Attomey for Defendant,
Adan Perez-Rosso

U.S. Pretrial Services Officer Marlon Ovalles

 
